Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 1 of 19




                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLORIDA

                                                                CASE NO.:

  DERRICK CAMPBELL,

              Plaintiff,

  vs.

   CITY OF MIAMI GARDENS,
   a Municipal Entity, Three Unknown
   Officers of the City of Miami Gardens Police
   Department, in their individual capacities,

         Defendants.
  ______________________________/

                                                              COMPLAINT

            PLAINTIFF, DERRICK CAMPBELL, sues the DEFENDANTS, CITY OF MIAMI

  GARDENS, a Municipal Entity and THREE UNKNOWN OFFICERS of the CITY OF MIAMI

  GARDENS POLICE DEPARTMENT, in their individual capacities, and states as follows:

                                       JURISDICTION, PARTIES, AND VENUE

            1.         This is a civil action seeking money damages against the City of Miami Gardens

  and three unknown officers of the City of Miami Gardens Police Department. This action is for

  the violation of plaintiff’s constitutional rights by defendants initiating and executing a search of

  plaintiff’s residence and unlawfully seizing the plaintiff without probable cause, and for other

  claims arising from the officers’ actions.

            2.         At all relevant times, Plaintiff, Derrick Campbell, was and is a resident of Miami-

  Dade County, Florida, residing at 2865 NW 196th Terrace, Miami Gardens, Florida 33056.

  Derrick Campbell was born and raised in Jamaica and is a legal resident of the United States of

  America.



  Podhurst Orseck P.A.
  One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 19




            3.         Defendant, City of Miami Gardens, is a Florida municipality incorporated pursuant

  to the laws of the State of Florida.

            4.         Defendants, Three Unknown Officers of the City of Miami Gardens Police

  Department, were, at all times material, police officers for the City of Miami Gardens and were,

  at all times material, acting under color of state law.

            5.         Jurisdiction in this Court is appropriate under 28 U.S.C. §§ 1331 and 1343(3)

  because this is a civil action arising under the Constitution of the United States seeking redress for

  the deprivation, under color of state law, of rights secured to Plaintiff by the Fourth and Fourteenth

  Amendments.

            6.         Plaintiff’s claims for relief are predicated on 42 U.S.C. § 1983, which authorizes

  actions to redress the deprivation, under color of state law, of rights, privileges and immunities

  secured by the Constitution and law of the United States, and upon 42 U.S.C. § 1988, which

  authorizes the award of attorneys’ fees and costs to prevailing plaintiffs in actions brought under

  § 1983.

            7.         This Court has supplemental jurisdiction with respect to the counts brought

  pursuant to Florida law under 32 U.S.C. § 1367, because each count derives from a common

  nucleus of operative fact, the claims are so interrelated that they should be tried in one judicial

  proceeding, and considerations of judicial economy, convenience, and fairness to all litigants

  indicate that the Court should exercise its discretion to hear the pendent claims.

            8.         In respect to the counts brought under Florida law, all counts are brought pursuant

  to the waiver of sovereign immunity in Florida Statute 768.28, a Notice of the Claim was served

  in compliance with Florida Statute § 768.28, and all conditions precedent to the filing of this action

  have occurred or have been waived.


                                                                        2
  Podhurst Orseck P.A.
  One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 19




                                                  GENERAL ALLEGATIONS

  I.        The alarm calls to the City of Miami Gardens Police Department
            9.         On or around 4:50 p.m. on July 8, 2016, the City of Miami Gardens Police

  Department received a call from an alarm company indicating an alert at 2865 NW 169th Terrace,

  Miami Gardens, Florida 33056. Upon information and belief, a second alert was reported at that

  address approximately five minutes later.

            10.        On information and belief, the City of Miami Gardens Police Department received

  another call from the owner or resident of 2865 NW 169th Terrace approximately eight minutes

  after the initial call. The caller repeated the address for the alert and asked when police would

  arrive because the caller had access to cameras for the property and had not seen any responding

  officers. The City of Miami Gardens Police Department employee assured the caller that police

  were very busy but would respond as soon as possible.

            11.        Either prior to or after receiving the call from the property owner or resident, the

  City of Miami Gardens Police Department employee called the alarm company that reported the

  initial alert. On that call, the police department employee erroneously asked about an alert at 2865

  NW 196th Terrace—Derrick Campbell’s address—an error that the alarm company representative

  corrected during the call.

            12.        Upon information and belief, the police department dispatcher issued a call for an

  alarm at 2865 NW 196th Terrace, notwithstanding the alarm company’s clarification. In other

  words, the dispatcher issued a call for an alarm at Derrick Campbell’s address, despite the fact that

  no alarm had been triggered at that address and, upon information and belief, the police had

  received no calls on that date referring to that address.




                                                                        3
  Podhurst Orseck P.A.
  One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 19




  II.       Police arrive at the property
            13.        Upon information and belief, three officers of the City of Miami Gardens Police

  Department responded to the dispatcher’s erroneous call regarding 2865 NW 196th Terrace on or

  around 5:45 p.m.—approximately one hour after the initial call from the alarm company.

            14.        Footage from surveillance cameras at the property show that the responding officers

  likely did not suspect the intruder was still present. The footage shows officers were relaxed and

  slowly strolled to the property line.




            15.        For over ten minutes, the officers remained outside the property. During this time,

  the officers circled around an alleyway and searched the back porch and the shed behind the home.

  The officers did not encounter any signs of forced entry, other persons in the vicinity, or other

  signs of suspicious activity.

            16.        Despite lacking a warrant, and despite the absence of any lawful basis for a

  warrantless entry, the officers decided to enter Derrick Campbell’s home. Footage from a security

  camera inside the home shows the officers abruptly entering the darkened house—guns drawn—




                                                                        4
  Podhurst Orseck P.A.
  One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 19




  and using flashlights to search inside closets, behind curtains, and even inside Derrick’s

  refrigerator.




            17.        Finding nothing, the officers continued their search deeper into Derrick’s home.

  Eventually, the officers entered Derrick’s bedroom.

  III.      Derrick Campbell
            18.        On the afternoon of July 8, 2016, Derrick Campbell was asleep in his home at 2865

  NW 196th Terrace, Miami Gardens, Florida 33056.

            19.        On or around 6 p.m., Derrick was lying face down in bed when he was startled

  awake by City of Miami Gardens police officers holding a gun to his head.

            20.        Upon information and belief, one of the responding officers recognized Derrick

  from an earlier call. This officer told the other two officers something similar to “we have the

  wrong guy.”

            21.        Despite confirming that Mr. Campbell was “the wrong guy,” and despite still

  lacking a warrant or any lawful basis for a warrantless search, the officers proceeded to handcuff

  Derrick and continue searching the house.



                                                                        5
  Podhurst Orseck P.A.
  One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 6 of 19




            22.        After several minutes, the officers finished their search and released Derrick.

  Shaken, Derrick walked the officers off the property.

            23.        Upon information and belief, the officers intentionally failed to file a report on the

  incident despite assuring Derrick that a superintendent would speak with him about the search of

  the property and his detention.

            24.        The shock of waking up inside his home, in the dark, with three figures standing

  over him with guns drawn has severely impacted Derrick’s personal and professional life, and has

  left him with significant psychological suffering and injuries. Derrick suffers from frequent

  nightmares, panic attacks, and has been diagnosed with Post-Traumatic Stress Disorder.

                                                COUNT I
                     42 U.S.C. § 1983—Illegal Search Against Three Unknown Officers

            25.        Plaintiff adopts and re-alleges each of the above paragraphs as if fully set forth

  herein.

            26.        This action is brought under 42 U.S.C. § 1983, which provides a remedy for a

  violation of an individual’s constitutional rights, against the unknown officers individually.

            27.        On July 8, 2018, the three unknown officers, acting under color of state law in the

  course and scope of their duties, entered and searched Derrick Campbell’s residence.

            28.        The officers’ actions deprived Derrick of his constitutional rights under the Fourth

  Amendment to the United States Constitution.

            29.        The officers’ search of the apartment deprived Derrick of his Fourth Amendment

  right against unreasonable searches without a warrant or probable cause. The search of Derrick’s

  residence was unreasonable because multiple calls between the Miami Gardens Police Department

  confirmed that an alarm was sounding at 2865 NW 169th Terrace—not 2865 NW 196th Terrace,

  where Derrick lives—the officers arrived nearly an hour after the initial call, and because the

                                                                        6
  Podhurst Orseck P.A.
  One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 7 of 19




  officers’ preliminary search of the property for over ten minutes prior to entering the residence

  found no signs of forced entry or of a crime taking place.

            30.        In addition, even if entering and searching the residence was reasonable under the

  circumstances, the officers exceeded the lawful scope of the search by searching areas that no

  person could hide inside and that could not have triggered an interior motion alarm, such as inside

  Derrick’s refrigerator.

            31.        The officers knew or should have known that their search was limited in scope by

  law—for example, limited by the scope of the call. In responding to a possible burglary call, there

  is no reasonable justification for entering a residence that shows no sign of forced entry or a crime

  for over ten minutes. There is no lawful reason or justification for searching inside of a refrigerator

  for a suspect after entering the residence. Therefore, the officers intentionally exceeded the lawful

  scope of their search in hopes of finding an illicit substance—an unjustifiable reason for violating

  Derrick’s Fourth Amendment rights under the circumstances because the officers lacked probable

  cause for such a search.

            32.        Further, upon information and belief, one of the officers identified Derrick

  Campbell prior to Derrick’s detention and handcuffing. Therefore, at the time of the identification,

  the officers knew or should have known that Derrick was not a suspect, posed no threat, and that

  the officers were misinformed or responding to a false alarm. Continuing a search of the residence

  after identifying Derrick Campbell was unreasonable and unlawful.

            33.        As a result of the actions of these officers, Derrick Campbell suffered and continues

  to suffer severe mental and emotional trauma including, but not limited to, night terrors, insomnia,

  panic attacks, and other injuries consistent with his diagnosed Post-Traumatic Stress Disorder.




                                                                        7
  Podhurst Orseck P.A.
  One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 8 of 19




                                             COUNT II
                  42 U.S.C. § 1983—Unlawful Seizure Against Three Unknown Officers

            34.        Plaintiff adopts and re-alleges each of the above paragraphs as if fully set forth

  herein.

            35.        This action is brought under 42 U.S.C. § 1983, which provides a remedy for a

  violation of an individual’s constitutional rights, against the unknown officers individually.

            36.        On July 8, 2016, the officers, acting under color of state law in the course and scope

  of their duties, handcuffed Derrick Campbell after waking him with guns drawn and kept Derrick

  restrained until the officers completed their search.

            37.        The officers’ detention of Derrick Campbell violated Derrick’s Fourth Amendment

  right under the United States Constitution against unreasonable seizure without a warrant or

  probable cause and Derrick’s Fourteenth Amendment right against deprivation of liberty by the

  State without due process of law.

            38.        Not only did the officers lack a warrant of any kind, but Derrick was identified by

  one of the officers after being found sleeping in the bedroom. That officer stated something similar

  to “we have the wrong guy,” a clear indication that the officers knew or should have known that

  Derrick was neither a suspect nor a risk. Therefore, the officers knew or should have known that

  they lacked probable cause to detain Derrick Campbell, facedown and in handcuffs, while the

  officers continued to search the residence. Under the circumstances, Derrick Campbell’s detention

  was unreasonable.

            39.        Moreover, there is no indication in the record that Derrick Campbell was armed,

  that the officers believed he was armed, or that this belief would be reasonable under the

  circumstances.




                                                                        8
  Podhurst Orseck P.A.
  One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 9 of 19




            40.        As a result of the actions of these officers, Derrick Campbell suffered and continues

  to suffer severe mental and emotional trauma including, but not limited to, night terrors, insomnia,

  panic attacks, and other injuries consistent with his diagnosed Post-Traumatic Stress Disorder.

                                                COUNT III
                      42 U.S.C. § 1983—Illegal Search Against City of Miami Gardens

            41.        Plaintiff adopts and re-alleges each of the above paragraphs as if fully set forth

  herein.

            42.        This action is brought under 42 U.S.C. § 1983, which provides a remedy for a

  violation of an individual’s constitutional rights, against the City of Miami Gardens arising from

  an unconstitutional municipal policy.

            43.        The city council of Miami Gardens is vested by state law with the authority to make

  policy for the city on searches and seizures by police officers employed by the City of Miami

  Gardens. Police officers for the city—including, upon information and belief, the three unknown

  officers in this case—were and are, at all times material, aware that the city’s policies regarding

  searches, seizures, and discipline. Specifically, the city’s policies as to the discipline of officers

  accused of violating those policies were so inadequate that it was obvious that a failure to correct

  them would result in further incidents of illegal searches. Therefore, the city’s policies, customs,

  and practices, as well as its failure to correct said policies, customs, and practices, caused the illegal

  search of Plaintiff as set forth above. The allegations in this paragraph are likely to have additional

  evidentiary support after a reasonable opportunity for further discovery.

            44.        On July 8, 2018, the officers, acting under color of state law in the course and scope

  of their duties, entered and searched Derrick Campbell’s residence. At all times relevant, the

  officers were acting under the directions and control of the City of Miami Gardens and were acting

  pursuant to the official policy, practice, or custom of the City of Miami Gardens.

                                                                        9
  Podhurst Orseck P.A.
  One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 10 of 19




             45.        The officers’ actions deprived Derrick of his constitutional rights under the Fourth

   Amendment to the United States Constitution.

             46.        The officers’ search of the apartment deprived Derrick of his Fourth Amendment

   right against unreasonable searches without a warrant or probable cause. The search of Derrick’s

   residence was unreasonable because multiple calls between the Miami Gardens Police Department

   confirmed that an alarm was sounding at 2865 NW 169th Terrace—not 2865 NW 196th Terrace,

   where Derrick lives—the officers arrived nearly an hour after the initial call, and because the

   officers’ preliminary search of the property for over ten minutes prior to entering the residence

   found no signs of forced entry or of a crime taking place.

             47.        In addition, even if entering and searching the residence was reasonable under the

   circumstances, the officers exceeded the lawful scope of the search by searching areas that no

   person could hide inside and that could not have triggered an interior motion alarm, such as inside

   Derrick’s refrigerator.

             48.        The officers knew or should have known that their search was limited in scope by

   law—for example, limited by the scope of the call. In responding to a possible burglary call, there

   is no reasonable justification for entering a residence that shows no sign of forced entry or a crime

   for over ten minutes. There is no lawful reason or justification for searching inside of a refrigerator

   for a suspect after entering the residence. Therefore, the officers intentionally exceeded the lawful

   scope of their search in hopes of finding an illicit substance—an unjustifiable reason for violating

   Derrick’s Fourth Amendment rights under the circumstances because the officers lacked probable

   cause for such a search.

             49.        Further, upon information and belief, one of the officers identified Derrick

   Campbell prior to Derrick’s detention. At that time, the officers knew or should have known that


                                                                        10
   Podhurst Orseck P.A.
   One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 11 of 19




   Derrick was not a suspect, posed no threat, and that the officers were misinformed or responding

   to a false alarm. Continuing a search of the residence after identifying Derrick Campbell was

   unreasonable and unlawful.

             50.        The City of Miami Gardens had knowledge or, had it diligently exercised its duties

   to instruct, supervise, control, and discipline on a continuing basis, should have had knowledge

   that the wrongs which were done, as alleged, were about to be committed. The City of Miami

   Gardens had power to prevent or aid in preventing the commission of this illegal search, could

   have done so by reasonable diligence, and intentionally, knowingly, or recklessly failed or refused

   to do so. The allegations in this paragraph are likely to have additional evidentiary support after a

   reasonable opportunity for further investigation or discovery.

             51.        The City of Miami Gardens, directly or indirectly, under color of law, approved or

   ratified the unlawful, deliberate, and wanton conduct of the officers described above. On

   information and belief, the City of Miami Gardens Police Department failed to create an incident

   report or follow-up on the reported conduct of its officers even after Plaintiff notified the

   department. The allegations in this paragraph are likely to have additional evidentiary support after

   a reasonable opportunity for further investigation or discovery.

             52.        As a result of the actions of these officers, Derrick Campbell suffered and continues

   to suffer severe mental and emotional trauma including, but not limited to, night terrors, insomnia,

   panic attacks, and other injuries consistent with his diagnosed Post-Traumatic Stress Disorder.




                                                                        11
   Podhurst Orseck P.A.
   One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 12 of 19




                                              COUNT IV
                     42 U.S.C. § 1983—Unlawful Seizure Against City of Miami Gardens

             53.        Plaintiff adopts and re-alleges each of the above paragraphs as if fully set forth

   herein.

             54.        This action is brought under 42 U.S.C. § 1983, which provides a remedy for a

   violation of an individual’s constitutional rights, against the City of Miami Gardens arising from

   an unconstitutional municipal policy.

             55.        The city council of Miami Gardens is vested by state law with the authority to make

   policy for the city on searches and seizures by police officers employed by the City of Miami

   Gardens. Police officers for the city—including, upon information and belief, the three unknown

   officers in this case—were and are, at all times material, aware that the city’s policies regarding

   searches, seizures, and discipline. Specifically, the city’s policies as to the discipline of officers

   accused of violating those policies were so inadequate that it was obvious that a failure to correct

   them would result in further incidents of illegal searches. Therefore, the city’s policies, customs,

   and practices, as well as its failure to correct said policies, customs, and practices, caused the illegal

   search of Plaintiff as set forth above. The allegations in this paragraph are likely to have additional

   evidentiary support after a reasonable opportunity for further discovery.

             56.        On July 8, 2016, the officers, acting under color of state law in the course and scope

   of their duties, handcuffed Derrick Campbell after waking him with guns drawn and kept Derrick

   restrained until the officers completed their search. At all times relevant, the officers were acting

   under the directions and control of the City of Miami Gardens and were acting pursuant to the

   official policy, practice, or custom of the City of Miami Gardens.

             57.        The officers’ detention of Derrick Campbell violated Derrick’s Fourth Amendment

   right under the United States Constitution against unreasonable seizure without a warrant or

                                                                        12
   Podhurst Orseck P.A.
   One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 13 of 19




   probable cause and Derrick’s Fourteenth Amendment right against deprivation of liberty by the

   State without due process of law.

             58.        Not only did the officers lack a warrant of any kind, but Derrick was identified by

   one of the officers after being found sleeping in the bedroom. That officer stated something similar

   to “we have the wrong guy,” a clear indication that the officers knew or should have known that

   Derrick was neither a suspect nor a risk. Therefore, the officers knew or should have known that

   they lacked probable cause to detain Derrick Campbell, facedown and in handcuffs, while the

   officers continued to search the residence. Under the circumstances, Derrick Campbell’s detention

   was unreasonable.

             59.        The City of Miami Gardens had knowledge or, had it diligently exercised its duties

   to instruct, supervise, control, and discipline on a continuing basis, should have had knowledge

   that the wrongs which were done, as alleged, were about to be committed. The City of Miami

   Gardens had power to prevent or aid in preventing the commission of this illegal seizure, could

   have done so by reasonable diligence, and intentionally, knowingly, or recklessly failed or refused

   to do so. The allegations in this paragraph are likely to have additional evidentiary support after a

   reasonable opportunity for further investigation or discovery.

             60.        The City of Miami Gardens, directly or indirectly, under color of law, approved or

   ratified the unlawful, deliberate, and wanton conduct of the officers described above. On

   information and belief, the City of Miami Gardens Police Department failed to create an incident

   report or follow-up on the reported conduct of its officers even after Plaintiff notified the

   department. The allegations in this paragraph are likely to have additional evidentiary support after

   a reasonable opportunity for further investigation or discovery.




                                                                        13
   Podhurst Orseck P.A.
   One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 14 of 19




             61.        As a result of the actions of these officers, Derrick Campbell suffered and continues

   to suffer severe mental and emotional trauma including, but not limited to, night terrors, insomnia,

   panic attacks, and other injuries consistent with his diagnosed Post-Traumatic Stress Disorder.



                                                    COUNT V
                                  Governmental Intrusion by City of Miami Gardens

             62.        Plaintiff adopts and re-alleges each of the above paragraphs as if fully set forth

   herein.

             63.        This action is brought under Article I, § 23 of the Florida Constitution, which

   guarantees a right to privacy free from governmental intrusion.

             64.        This action is appropriate under the waiver of sovereign immunity in Florida Statute

   § 768.28.

             65.        At all relevant times, Derrick Campbell held a legitimate expectation of privacy

   within his home while sleeping in bed at 2865 NW 196th Terrace.

             66.        On July 8, 2016, the officers of the City of Miami Gardens Police Department,

   acting under color of state law in the course and scope of their duties, knowingly and wrongfully

   intruded into Derrick’s personal residence and bedroom. At all times relevant, the officers were

   acting under the directions and control of the City of Miami Gardens and were acting pursuant to

   the official policy, practice, or custom of the City of Miami Gardens.

             67.         The Miami Gardens Police Department’s wrongful actions include:

                        a. entering an exterior building and searching the exterior of 2865 NW 196th
                           Terrace after erroneously responding to a call from 2865 NW 169th Terrace;
                        b. after arriving nearly one hour after the initial call, and after over ten minutes of
                           searching and not finding signs of forcible entry or a burglary underway,
                           entering the private residence of Derrick Campbell;



                                                                        14
   Podhurst Orseck P.A.
   One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 15 of 19




                        c. once inside the residence, searching various rooms, closets, and other areas of
                           the residence without probable cause and where it would be unreasonable to
                           search for an intruder even if there were a legitimate exigent circumstance; and
                        d. waking and detaining Derrick Campbell in an undesirable and offensive
                           manner, at gunpoint, after one of the officers identified Derrick and expressed
                           that Derrick was the wrong man.
             68.        In conducting the wrongful acts listed above, the Miami Gardens Police

   Department wrongfully intruded on the private activities of Derrick Campbell in a manner that

   would cause outrage, mental suffering, shame, and humiliation to an ordinary person.

             69.        As a result of the actions of the Miami Gardens Police Department, Derrick

   Campbell suffered and continues to suffer severe mental and emotional trauma including, but not

   limited to, night terrors, insomnia, panic attacks, and other injuries consistent with his diagnosed

   Post-Traumatic Stress Disorder.



                                                     COUNT VI
                                     False Imprisonment by City of Miami Gardens

             70.        Plaintiff adopts and re-alleges each of the above paragraphs as if fully set forth

   herein.

             71.        This action is appropriate under the waiver of sovereign immunity in Florida Statute

   § 768.28.

             72.        On July 8, 2016, the officers of the City of Miami Gardens Police Department,

   acting under color of state law in the course and scope of their duties, knowingly and wrongfully

   intruded into Derrick’s personal residence and bedroom. At all times relevant, the officers were

   acting under the directions and control of the City of Miami Gardens and were acting pursuant to

   the official policy, practice, or custom of the City of Miami Gardens.




                                                                        15
   Podhurst Orseck P.A.
   One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 16 of 19




             73.        After waking Derrick Campbell at gunpoint in his home, the officers restrained

   Derrick with handcuffs against his will for several minutes while continuing to search the

   residence.

             74.        Prior to handcuffing Derrick Campbell, one officer stated that they had the wrong

   guy based on an earlier interaction with Derrick. This knowledge coupled with the surrounding

   circumstances—there were no signs of forced entry and Derrick was asleep and not threatening—

   made it unlawful to restrain Derrick Campbell.

             75.        As a result of the Miami Gardens Police Department’s conduct, Derrick Campbell

   suffered and continues to suffer from severe mental and emotional trauma including, but not

   limited to, night terrors, insomnia, panic attacks, and other injuries consistent with his diagnosed

   Post-Traumatic Stress Disorder.

                                                          COUNT VII
                                               Assault by City of Miami Gardens

             76.        Plaintiff adopts and re-alleges each of the above paragraphs as if fully set forth

   herein.

             77.        This action is appropriate under the waiver of sovereign immunity in Florida Statute

   § 768.28.

             78.        In waking Derrick Campbell at gunpoint and handcuffing him, without a warrant

   or probable cause for entering or searching his residence, the officers intentionally and unlawfully

   directed an offer of injury towards Derrick under circumstances that created a fear of imminent

   peril and the apparent present ability to effectuate that injury.

             79.        As a result of the Miami Gardens Police Department’s conduct, Derrick Campbell

   suffered and continues to suffer from severe mental and emotional trauma including, but not




                                                                        16
   Podhurst Orseck P.A.
   One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 17 of 19




   limited to, night terrors, insomnia, panic attacks, and other injuries consistent with his diagnosed

   Post-Traumatic Stress Disorder.

                                               COUNT VIII
                    Negligent Infliction of Emotional Distress by City of Miami Gardens

             80.        Plaintiff adopts and re-alleges each of the above paragraphs as if fully set forth

   herein.

             81.        This action is appropriate under the waiver of sovereign immunity in Florida Statute

   § 768.28.

             82.        On July 8, 2016, at all relevant times, Derrick Campbell was asleep in his home at

   2865 NW 196th Terrace.

             83.        At approximately 4:50 p.m., the City of Miami Gardens Police Department

   received a call from an alarm company about an interior movement alarm at 2865 NW 169th

   Terrace. The police department received a second call from either the owner or a tenant, asking

   when officers would arrive at 2865 NW 169th Terrace. Additionally, the police department called

   the alarm company to confirm the alarm. On that call, the alarm company representative clarified

   that the alert came from 2865 NW 169th Terrace after the police dispatcher recited the address

   incorrectly.

             84.        Despite multiple calls, the Miami Gardens Police Department dispatched officers

   to Derrick Campbell’s home at 2865 NW 196th Terrace.

             85.        The officers of the City of Miami Gardens Police Department, acting under color

   of state law in the course and scope of their duties, knowingly and wrongfully intruded into

   Derrick’s personal residence and bedroom. At all times relevant, the officers were acting under the

   directions and control of the City of Miami Gardens and were acting pursuant to the official policy,

   practice, or custom of the City of Miami Gardens.

                                                                        17
   Podhurst Orseck P.A.
   One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 18 of 19




             86.        After searching outside for several minutes, and finding no signs of forced entry or

   a crime in progress, the officers decided to enter the residence with guns drawn. The officers lacked

   probable cause for entering the residence and their entry was unlawful and unreasonable under the

   circumstances.

             87.        While conducting a search, the officers came across Derrick Campbell asleep face

   down in his bed. On information and belief, the officers did not turn on the lights. Derrick

   Campbell woke to multiple flashlights pointing in his eyes and dark figures looming over him with

   guns drawn. At this time, one officer indicated to the others that they had the wrong guy. Despite

   this warning, the officers proceeded to handcuff Derrick Campbell and continue to search the

   residence.

             88.        The officers’ actions constitute negligence because the officers knew or should

   have known that waking Derrick in that manner—with flashlights obscuring his vision so that he

   could only see three dark figures over him with guns drawn—would be traumatic. Proceeding to

   handcuff Derrick despite knowledge that he was the wrong guy constitutes further negligent

   conduct that the officers knew or should have known would induce trauma.

             89.        As a result of his physical detention with handcuffs after being woken in his home

   at gunpoint by three officers of the Miami Gardens Police Department, Derrick Campbell suffered

   and continues to suffer severe psychological trauma in the form of night terrors, insomnia, panic

   attacks, and other injuries consistent with his diagnosed Post-Traumatic Stress Disorder.

             WHEREFORE, Plaintiff demands judgement against Defendant for compensatory

   damages, costs, interest, attorneys’ fees, and such other relief as this Court deems appropriate.




                                                                        18
   Podhurst Orseck P.A.
   One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
Case 1:20-cv-20625-MGC Document 1 Entered on FLSD Docket 02/12/2020 Page 19 of 19




                                                  DEMAND FOR JURY TRIAL

             The Plaintiff demands a trial by jury of all issues triable as of right.

   Dated: February 11, 2020

                                                                               Respectfully Submitted,


                                                                               PODHURST ORSECK, P.A.
                                                                               Attorneys for Plaintiff
                                                                               One S.E. 3rd Avenue, Suite 2700
                                                                               Miami, Florida 33131
                                                                               (305) 358-2800/Fax (305) 358-2382

                                                                               By:__/s/ Steven C. Marks________
                                                                                    STEVEN C. MARKS
                                                                                    Fla. Bar No. 516414
                                                                                    smarks@podhurst.com
                                                                                    KRISTINA M. INFANTE
                                                                                    Fla Bar No. 112557
                                                                                    kinfante@podhurst.com




                                                                        19
   Podhurst Orseck P.A.
   One SE Third Avenue, Suite 2300, Miami, FL 33131 • Miami 305.358.2800 Fax 305.358.2382 • Fort Lauderdale 954.463.4346   www.podhurst.com
